Title: Abigail Adams to John Adams, 28 May 1777
From: Adams, Abigail
To: Adams, John


     
      May 28 1777
     
     This is Election Day, but the news of the day I am not able to inform you of as I have Heard nothing from Town. The House is not so unwealdy a Body this year as the last. Very few Towns have sent more than one, and those are many of them new Members. Whether they have changd for the better time will discover.
     I recollect a remark of a writer upon Goverment, who says that a single assembly is subject to all the starts of passion and to the caprices of an individual.
     We have lately experienced the Truth of the observation. A French vessel came into Boston laiden with a large Quantity of dry goods. The War office had the offer of any thing they chose to take, after which some things were offerd for sale by the captain at a higher rate than the Regulated price, whilst some were offerd for less. Upon this a certain Boston Member who comes under the Denomination of a furious Whigg Blusterd about and insisted upon it if he would not comply he ought to be orderd out of the Harbour, and procured a very unanimous vote for it in the House, but upon its being sent up to the Counsel there was but one vote in favour of it.
          
     
      May 29.
     
     I have been interrupted by company from writing farther. I have been happy in receiving a number of Letters from you of various dates, since I wrote last. I have not time to notice them now, I will write by the next post, and be more perticular. We Have no News here of any kind. There has been no stir at Newport yet.
     Every method is taking to fill up the continental Army which I hope will be effected soon. Many of the soldiers who have inlisted for this Town, are in the Hospital under innoculation. We have two Hospitals in the upper parish, one just opend. Dr. Wales has had great Success. Since March 200 have had the distemper under his care, and not one died. He has now more than a hundred in it from this and the neighbouring Towns. 6 or 7 of my neighbours went in yesterday, and one from my own family, Jonathan.
     The Spring in general has been very cold, a few extreem Hot days, the rest of the time you might sit by the fire which I now do.
     Our Fleet saild Last week and had several days of fine wind and weather.
     I hear your president is upon the road Home with his family—I hope He brings me Letters. Adieu most sincerely yours.
    